DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 COMMERCE PARTNERSHIP #1155,
                          Appellant,

                                     v.

         CITY TOWN FURNITURE, LLC, and BASSEL SALEH,
                          Appellees.

                              No. 4D21-1209

                              [March 10, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William Haury, Jr., Judge; L.T. Case No. CACE19-
024530.

    Jonathan R. O'Boyle of The O'Boyle Law Firm, P.C., Deerfield Beach,
for appellant.

  Ernest H. Kohlmyer, III, and Andrew J. Hand of Shepard, Smith,
Kohlmyer & Hand, P.A., Maitland, for appellees.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.